DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/17/2021 has been entered. Applicant has amended claims 1, 2, 4, and 5. Claims 17 and 18 have been added. Claims 8 and 13 were previously canceled. Claims 1-7, 9-12, and 14-18 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 08/19/2021. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/17/2021, with respect to claims 1 and 4 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 and 4 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The subject matter of independent claim 1 and independent claim 4 in the amendment submitted on 12/17/2021 could either not be found or was not suggested in the prior art of record. 
	Inada generally teaches of a bending operation device comprising: 
	a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of an operation unit of an endoscope; 

	a plurality of bending operation wires connected to the plurality of arm portions and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member; 
	a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted, the plurality of tubular members being: 
		oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit and guide the plurality of bending operation wires to the plurality of arm portions, and 
		disposed to change extension directions of the plurality of bending operation wires, the central axis of the bending operation lever in the neutral position being transverse to the longitudinal direction of the operation unit, the bendable part being in a substantially straight line manner when the bending operation lever is in the neutral position.
	Imai generally teaches of an analogous endoscopic device including 
	a plurality of tubular members extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions, the tip portions and the proximal parts being disposed in the operation unit, 
	first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions; and 

	Kobayashi generally teaches of an analogous endoscopic device including a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of an operation unit of an endoscope; 
	a wire pulling member having a plurality of arm portions that are displaceable in conjunction with a tilt motion of the bending operation lever, the wire pulling member being disposed in the operation unit; 
	a plurality of bending operation wires connected to the plurality of arm portions and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member; 
	a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted, the plurality of tubular members extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions, the tip portions and the proximal parts being disposed in the operation unit, the plurality of tubular members being: 
	oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit and guide the plurality of bending operation wires to the plurality of arm portions, and 
	disposed to change extension directions of the plurality of bending operation wires such that the plurality of bending operation wires extend from the plurality of arm portions in 
	first attaching members and 
	second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions.
	Inada, Imai, and Kobayashi all teach of an endoscope comprising: an operation unit having a bending operation device being attached thereto, the bending operation device comprising the elements as described above.
	Neither Inada nor Imai nor Kobayashi teach of a bending operation device comprising: the plurality of tubular members being: 
	disposed in a vacant space in the operation unit in a bent state to change extension directions of the plurality of bending operation wires such that the plurality of bending operation wires extend: (i) directly from the plurality of arm portions in directions parallel to a central axis of the bending operation lever in a neutral position, and (ii) through a distal end portion of the operation unit that is connected to the insertion section in directions parallel to the longitudinal direction of the operation unit when the bending operation lever is in the neutral position.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1 and claim 4. An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. The dependent claims are in the state of allowance due to depending from allowable claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795